PLAN OF REORGANIZATION WHEREAS this PLAN OF REORGANIZATION (hereinafter the “Agreement”) is made and entered into as of this 2nd day of November 2009, by and among United Healthcare Solutions, Inc., a corporation duly organized under the laws of the State of Nevada (hereinafter the “Company”), and Unity Auto Parts, Inc., a corporation duly organized under the laws of the State of Nevada (hereinafter “UAPI”). RECITALS A. The capital stock of UAPI consists of one billion (1,000,000,000) authorized shares of Common Stock, par value $.001. As of October 30, 2009 there are 62,223,831 shares of UAPI Common Stock outstanding. B. The capital stock of the Company consists of fifty thousand (50,000) authorized shares of Common Stock, par value $.001 and no authorized shares of Preferred Stock. As of October 30, 2009 there are 50,000 shares of the Common Stock of the Company outstanding. C. UAPI desires to acquire the Company and the Company desires to be acquired by UAPI. D. UAPI owns 100% of an operating subsidiary,Guangzhou Du Ye Trading Company Ltd., which is a company organized under the laws of the Republic of China (hereinafter the “UAPI Subsidiary”) E. The Majority Stockholder of UAPI Su, Wan Wen (hereinafter the “UAPI Stockholder”) owns 60,000,000 shares of Common Stock of UAPI. F. The Boards of Directors of the Company and UAPI assume that it is in the best interests of their respective companies and the stockholders of their respective companies that UAPI and the Company complete a reorganization of the Company into UAPI through a transfer of shares owned by the UAPI Stockholder to the owners of the Company and, in furtherance thereof, have approved the Reorganization. G. Pursuant to the Reorganization, among other things, 60,000,000 shares of Common Stock of UAPI (hereinafter “UAPI Common Stock”) shall be transferred to the stockholders of the Company, in exchange for 100% of the Shares of the Company being transferred to the UAPI Stockholder. H. The Company and the UAPI Stockholder desire to make certain representations and warranties and other agreements in connection with the Merger. I. The parties intend, by executing this Agreement, to adopt a Plan of Reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (hereinafter the “Code”) and to cause the Merger the qualify as a reorganization under the provisions of Sections 368(a)(1)(B) of the Code, so that such exchange will constitute a tax-free share exchange under the Code. NOW, THEREFORE, in consideration of the mutual covenants and premises contained herein, and for good and valuable consideration, the receipt and adequacy of which are hereby conclusively acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I THE REORGANIZATION 1.1. THE REORGANIZATION. At the Closing Date (as defined in Section 1.2 below) and subject to and upon the terms and conditions of this Agreement, including the exchange of shares described herein, the Stockholders of the Company shall receive 60,000,000 shares of UAPI Common Stock from the UAPI Stockholder and the sole stockholders of the Company shall transfer their shares of the Company to UAPI. UAPI shall continue as the surviving corporation and the Company shall become a wholly-owned subsidiary of UAPI. 1.2. CLOSING. The closing of the transactions contemplated hereby (hereinafter the “Closing”) shall take place as soon as practicable after the satisfaction or waiver of each of the conditions set forth in Articles VI and VII hereof or at such other time as the parties hereto agree, but no later than November 2, 2009 (the “Closing Date”). The Closing shall be held at the offices of the Company, or at such other location as the parties hereto agree. 1.3. EFFECT OF THE REORGANIZATION. At the closing Date, the effect of the Reorganization shall be as provided in this Agreement. Without limiting the generality of the foregoing, and subject thereto, at the Closing Date, the Company shall be a wholly owned subsidiary of UAPI. 1.4. CERTIFICATE OF INCORPORATION; BYLAWS. 1.4.1. At the Closing Date, the Articles of Incorporation of the Company shall be the Articles of Incorporation of the subsidiary of the surviving corporation. 1.4.2. The Bylaws of the Company, as in effect immediately prior to the Closing Date, shall be the Bylaws of the subsidiary of the surviving corporation until thereafter amended. 1.5. DIRECTORS AND OFFICERS. At the Closing Date, the Directors of the Company shall be appointed as the Directors of UAPI, in each case until their successors are elected or appointed and qualified, or until their earlier resignation or removal. The officers of the Company shall be appointed as officers UAPI and of the UAPI Subsidiary, until their respective successors are duly appointed and qualified or until their earlier resignation or removal. 1.6. EFFECT ON CAPITAL STOCK. By virtue of the Reorganization and without any further action on the part of the Company or the holders of any of the following securities: 1.6.1. TRANSFER OF COMPANY COMMON STOCK. At the Closing Date: 1.6.1.1. Sixty million (60,000,000) shares of UAPI Common Stock will be delivered to the shareholders of Company. 1.6.1.2. Fifty thousand (50,000) shares of Common Stock of the Company shall be delivered to UAPI. 1.6.1.3. All the outstanding shares of the UAPI Subsidiary shall be transferred to the UAPI Stockholder ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY In this Agreement, any reference to any event, change, condition or effect being “material” with respect to any person means any material event, change, condition or effect related to the condition (financial or otherwise), properties, assets (including intangible assets), liabilities, business, operations or results of operations of such person and its subsidiaries, taken as a whole. In this Agreement, any reference to a “Material Adverse Effect” with respect to any person means any event, change or effect that is materially adverse to the condition (financial or otherwise), properties, assets, liabilities, business, operation or results of operations of such person and its subsidiaries, taken as a whole. In this Agreement any reference to a party’s “Knowledge” means such party’s actual knowledge after reasonable inquiry of executive officers and directors (within the meaning of Rule 405 under the Securities Act of 1933, as amended (hereinafter “Securities Act”)). The
